Case 3:17-cv-00419-DJH-CHL Document 78 Filed 02/27/19 Page 1 of 1 PageID #: 586




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                    AT LOUISVILLE

                                        Electronically Filed

 JEFFREY DEWAYNE CLARK
 GARR KEITH HARDIN

                PLAINTIFFS,

        VS.                                           CIVIL NO. 3:17-CV-00419-DJH-CHL

 LOUISVILLE JEFFERSON COUNTY
 METRO GOVERNMENT, ET AL.

              DEFENDANTS.


        DEFENDANT MARK HANDY’S MOTION TO STAY ALL DISCOVERY
       DIRECTED TO HIM PENDING RESOLUTION OF HIS CRIMINAL TRIAL


        Defendant Mark Handy (“Mr. Handy”) moves the Court to stay all discovery propounded

 upon him pending the outcome of his state criminal proceeding. As explained in the attached

 memorandum in support, a stay of all discovery directed to him is necessary to protect his rights

 in the criminal proceeding and in this one, and to promote the just and efficient resolution of this

 action. This Court has granted such a stay in many similar cases, and it should do so again here.


                                               Respectfully submitted,

                                               /s/ Kent Wicker
                                               Kent Wicker
                                               Andrew Pellino
                                               William Brammell Jr.
                                               Dressman Benzinger LaVelle psc
                                               2100 Waterfront Plaza
                                               321 West Main Street
                                               Louisville, KY 40202

                                               Counsel for Defendant Mark Handy

                                                  1
